Title: Remarks—of the—Weather [July 1768]
From: Washington, George
To: 




July 1st. Cloudy & Cool in the Morning—but clear and very warm in the Afternoon and Night.
 


2. Clear and exceeding Hot with but little Wind. Night also Warm.
 


3. Clear and Warm but Windy from the So. West.
 


4. Cool in the Morning, warm afterwards & Cool at Night again—but little Wind.
 


5. Warm & Cloudy—with appearances of Rain. Wind Southwardly. The Afternoon, & Evening Cool.
 


6. Drizling in the Morning, & very cloudy, all day—with the Wind Southwardly.
 


7. Cool & clear—with the Wind at No. West & westwardly.
 


8. Clear & tolerably cool. Wind at So. West.
 


9. Clear, warm, & still abt. Noon. Afterwards cooler Wind being risen from the Southward.
 


10. Very Sultry and hot—although the Wind blew fresh from So. & So. West. Clear.
 


11. Wind Southwardly—Warm—& showery abt. 2 Oclock.
 


12. Very warm and Sultry with appearances of Rain—but none fell. Wind Southwardly.
 


13. Warm and but little Wind—& that Southwardly.
 


14. Clear & Warm with a little Wind from the Southward.
 



15. Cloudy Morning & drizling & rainy Afternoon—with wind westwardly. Note this Rain continued slow till some time in the Night and with but little Wind.
 


16. Clear & cool in the forenoon with thunder abt. 11 Oclock. Abt. 2 Oclock a black Cloud with Wind and Rain from the No. West & at 5 a Secd. Cloud from the same Quarter.
 


17. Wind Westwardly and little of it. Day moderate.
 


18. Warm & but little Wind. Some appearance of Rain—but none fell.
 


19. Clear and very warm with a small breeze from the Southward.
 


20. Very warm with but little Wind and that Southwardly. Clear.
 


21. Clear & Exceeding hot till abt. 10 Oclock—then a little cooler by the Wind Rising from the Southward.
Note—last Night & the Night before makes but the 4 or 5th. warm Night we have had this year.
 


22d. Clear & very warm—with the Wind Southwardly. Last Night warm.
 


23. Clear & very warm, with but little Wind & that variable. Hot Night again.
 


24. Very warm notwithstanding the Wind blew high from the So. W.
In the Afternoon some Rain & Wind here but a good deal towards Alexa.
 


25. Cool & showery in places. Very cool in the Eveng. Wind at No. West.
 


26. Wind at No. West & cool & clear.
 


27. Wind Westwardly, clear, & somethg. warmer.
 


28. Clear & something warmer still. Wind Southerly.
 



29. But little wind & that Southwardly. Very warm.
 


30. Very little Wind but very hot with appearances of Rain tho none fell.
 


31. Very warm, with Rain flying abt. but none fell with us. Wind fresh from the southward in the Afternoon.
